Exhibit 10.1

FIRST AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT

This INVESTMENT MANAGEMENT AGREEMENT (as amended, supplemented, restated or
otherwise modified from time to time, this “Agreement”) is made and entered into
as of February 20, 2020, by and among SCP Private Credit Income BDC LLC, a
Delaware limited liability company (the “Fund”) and Solar Capital Partners, LLC,
a Delaware limited liability company (the “Investment Manager” or “SCP” or,
where applicable, the “Administrative Coordinator”).

WHEREAS, the Fund is a closed-end management investment company that intends to
elect to be treated as a business development company under the Investment
Company Act of 1940, as amended (the “Investment Company Act”);

WHEREAS, the Investment Manager is registered as an investment adviser under the
U.S. Investment Advisers Act of 1940, as amended (the “Advisers Act”);

WHEREAS, the Fund, the Investment Manager and the Administrative Coordinator are
parties to the investment management agreement, dated October 4, 2018, by and
between the Fund and the Investment Manager (the “Prior Agreement”); and

WHEREAS, the Fund and the Investment Manager desire to amend and restate the
Prior Agreement in order to correct a typographical error and to make
corresponding changes.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, the sufficiency of which are hereby acknowledged, the Fund and SCP,
in its capacity as the Investment Manager and/or the Administrative Coordinator,
as applicable, hereby agree as follows:

 

1.

Appointment

The Fund hereby retains the Investment Manager to act as investment adviser to
the Fund for the periods and on the terms set forth herein, and the Fund hereby
delegates to the Investment Manager full and exclusive discretion to invest,
reinvest and dispose of the Fund’s assets. The Investment Manager hereby agrees
to furnish the services to the Fund as set forth herein for the compensation
provided herein.

 

2.

Services

(a)    Services as Investment Manager to the Fund. The Investment Manager will
provide investment advisory and related services, including without limitation,
(i) providing overall investment management services to the Fund in accordance
with the Memorandum, the Supplements, the Fund’s registration statement on Form
10 (File No. 000-55955) initially filed on June 29, 2018 (as the same shall be
amended from time to time, the “Registration Statement”), the Limited Liability
Company Agreement of the Fund (as amended, supplemented, restated or otherwise
modified from time to time, the “LLC Agreement”) and in accordance with the
Investment Company Act, including without limitation, sourcing, structuring,
negotiating, underwriting, performing diligence, originating and disposing of
Investments of the Fund and otherwise making all investment decisions for the
Fund, (ii) making investment decisions for the Fund, (iii) servicing investments
including, without limitation, monitoring the investments and the
creditworthiness of all issuers, developing and executing work out strategies
where applicable and assisting the Administrative Coordinator, when requested,
in confirming all principal, interest, fee, penalties or other amounts due with
respect to all investments, (iv) overseeing the placement of purchase and sale
orders on behalf of the Fund, including, without limitation, realization of the
Fund’s assets during a wind down and/or liquidation of the Fund’s affairs
(unless otherwise provided pursuant to the LLC Agreement), (v) undertaking
certain compliance-related activities in respect of the Fund in accordance with
the investment



--------------------------------------------------------------------------------

objective, (vi) providing good faith valuations of investments for which market
quotes are not readily available pursuant to the LLC Agreement (vii) voting
proxies, exercise rights, options, warrants, conversion privileges, and
redemption privileges, and tender securities pursuant to a tender offer,
(viii) enter into agreements and execute any documents (including, but not
limited to, any loan or credit facility agreements), including without
limitation, any market and/or industry standard documentation and standard
representations contained therein and (ix) providing periodic and special
reports to the Fund as requested. In addition, subject to the ultimate
supervision and direction of the Fund’s Board of Directors (the “Board”), the
Investment Manager may settle, compromise or submit to arbitration any claims,
debts, or damages due or owing to or from the Fund, participate in, commence or
defend legal proceedings and represent the Fund in legal proceedings (including,
without limitation, class actions and derivative actions). In providing those
services, the Investment Manager will (x) invest and otherwise manage the assets
of the Fund in accordance with the Memorandum, the Supplements, the Registration
Statement and the LLC Agreement and (y) provide the Fund with ongoing research,
analysis, advice and judgments regarding individual investments, general
economic conditions and trends and long-range investment policy. The Fund hereby
agrees that the Investment Manager may (and the Fund further authorizes the
Investment Manager to) use information obtained by it in its capacity as
investment manager to the Fund to provide information to, or for the benefit of,
the unit holders of the Fund (the “Unitholders”), including without limitation
reports on valuation, portfolio positions and portfolio risk profiles. The
Investment Manager has the authority to (A) enter into agreements and execute
any documents required to make investments pursuant to the Memorandum and
Supplements, which shall include without limitation any market and/or industry
standard documentation and the standard representations contained therein and
(B) acknowledge the receipt of brokers’ risk disclosure statements, electronic
trading disclosure statements and similar disclosures. The Investment Manager is
also authorized to instruct Citibank N.A. or its permitted successor or assign,
(the “Custodian”) to: (1) pay cash for securities and other property delivered
to the Custodian for the Fund, (2) deliver or accept delivery of cash, foreign
currency, securities, commodities or other property underlying any futures or
options contracts, and other property for the benefit of the Fund and
(3) deposit margin or collateral which shall include the transfer of money,
securities or other property to the extent necessary to meet the obligations of
the Fund.

(b)    Services as Administrative Coordinator of the Fund. The Administrative
Coordinator will provide certain Administrative Services (as defined in the LLC
Agreement) to the Fund, including (i) responsibility for the books and records
with respect to the Fund and its transactions and coordinating the financial
reporting of the Fund in accordance with the LLC Agreement, (ii) coordinating
and supervising the activities of, and act as liaison with, each party providing
legal, audit, tax, administrator services, prime brokerage (if applicable),
custodial, fund accounting, financial reporting and/or other services to the
Fund and (iii) assisting the Investment Manager to provide good faith valuations
of investments for which market quotes are not readily available pursuant to the
LLC Agreement.

 

3.

Investment Manager Personnel and Resources

The Investment Manager and the Administrative Coordinator shall make those of
its and its Affiliates’ employees and other personnel (“Investment Manager
Personnel”) and those of its and its Affiliates’ other resources available to
the Fund that are reasonably necessary in the reasonable discretion of the
Investment Manager and the Administrative Coordinator to perform, or shall
otherwise ensure the performance of, the services hereunder, including without
limitation providing on behalf of the Fund, to the extent required under the
Investment Company Act, any managerial assistance as may be requested by any
eligible portfolio company investment.

 

2



--------------------------------------------------------------------------------

4.

Brokerage

To the extent the Investment Manager selects brokers or dealers to execute
transactions on behalf of the Fund, the Investment Manager will use commercially
reasonable efforts to seek the best overall terms available. In assessing the
best overall terms available for any Fund transaction, the Investment Manager
will consider all factors it deems relevant, including but not limited to the
breadth of the market in the security, the price of the security, the financial
condition and execution capability of the broker or dealer, the reasonableness
of the commission, if any, for the specific transaction and on a continuing
basis, factors specific to alternative transactions (including, but not limited
to, investments in commercial or residential real estate companies and entities)
and the brokerage and research services (as those terms are defined in
Section 28(e) of the U.S. Securities Exchange Act of 1934, as amended) provided
to the other accounts over which the Investment Manager or its Affiliates
exercise investment discretion. The parties hereto acknowledge that it is
desirable for the Fund that the Investment Manager have access to supplemental
investment and market research and security and economic analysis provided by
broker-dealers who may execute brokerage transactions at a higher cost to the
Fund than may result when allocating brokerage to other brokers on the basis of
seeking the most favorable price and efficient execution. Therefore, the
Investment Manager may cause the Fund to pay a broker-dealer which furnishes
brokerage and research services a higher commission or spread than that which
might be charged by another broker-dealer for effecting the same transaction,
provided that the Investment Manager determines in good faith that such
commission or spread is reasonable in relation to the value of the brokerage and
research services provided by such broker-dealer, viewed in terms of either the
particular transaction or the overall responsibilities of the Investment
Manager. It is understood and agreed that the services provided by such
broker-dealers may be useful to the Investment Manager in connection with the
Investment Manager’s services to other clients.

 

5.

Records

The Administrative Coordinator agrees to be responsible for and to preserve for
the Fund such records as are necessary and proper or required by Applicable Law.
For the avoidance of doubt, the Administrative Coordinator will have the primary
responsibility for the books and records of the Fund. The Fund hereby
acknowledges and agrees that certain records relating to the Fund as prepared by
the Administrative Coordinator may be kept on a consolidated basis with other
clients/accounts advised by the Investment Manager.

 

6.

Standard of Care/Indemnification

(a)    To the fullest extent permitted by Applicable Law, and except to the
extent specified in Section 36(b) of the Investment Company Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings), the Investment Manager and/or the Administrative
Coordinator, and each of their respective affiliates, as applicable, shall not
be liable to the Fund or any Unitholder thereof, and the Fund does hereby
release the Investment Manager and/or the Administrative Coordinator, for any
act or omission, including any mistake of fact or error in judgment, taken,
suffered or made by the Investment Manager and/or the Administrative
Coordinator, as applicable, in good faith and in the belief that such act or
omission is in or is not contrary to the best interests of the Fund; provided
that such act or omission does not constitute Disabling Conduct (as defined
herein) by the Investment Manager and/or the Administrative Coordinator. To the
extent that, at law or in equity, the Investment Manager and/or the
Administrative Coordinator, as applicable, has duties and liabilities relating
to the Fund or the Unitholders, the Investment Manager and/or the Administrative
Coordinator, as applicable, acting under this Agreement shall not be liable to
the Fund or any Unitholder for its good faith reliance on the provisions of this
Agreement, to the maximum extent permitted by Applicable Law. The provisions of
this Agreement, to the extent that they restrict or eliminate the duties and
liabilities of the Investment Manager and/or the Administrative Coordinator, as
applicable, otherwise existing at law or in equity, are agreed by the Fund to

 

3



--------------------------------------------------------------------------------

replace such other duties and liabilities of the Investment Manager and/or the
Administrative Coordinator, as applicable, to the maximum extent permitted by
Applicable Law. Notwithstanding any provisions of this Agreement to the
contrary, nothing contained herein shall protect or be deemed to protect the
Investment Manager and/or Administrative Coordinator against or entitle or be
deemed to entitle the Investment Manager or Administrative Coordinator to
indemnification in respect of any liability to the Fund or the Unitholders to
which the Investment Manager or the Administrative Coordinator would otherwise
by subject by reason of Disabling Conduct in the performance of their duties and
obligations under this Agreement (as the same shall be determined in accordance
with the Investment Company Act and any interpretations or guidance by the
Securities and Exchange Commission or its staff thereunder). As used in this
Section 6, the term “Disabling Conduct” shall mean fraud, willful misfeasance,
bad faith, gross negligence or reckless disregard of the obligations and duties
of the Investment Manager and/or the Administrative Coordinator, as applicable,
under this Agreement and in the conduct of the Investment Manager’s and/or the
Administrative Coordinator’s office, as applicable.

(b)    The Fund shall, to the fullest extent permitted by Applicable Law,
indemnify and hold harmless the Investment Manager and/or the Administrative
Coordinator, as applicable, from and against any and all liabilities, disputes,
costs, expenses (including reasonable attorneys’ fees and disbursements),
damages, losses, fines, penalties, fees, interest and judgments, of whatever
nature, known or unknown, liquidated or unliquidated (“Losses”), that may accrue
to or be incurred by the Investment Manager and/or the Administrative
Coordinator, as applicable, in connection with any claim, demand, investigation,
suit, proceeding or action (a “Proceeding”), whether civil or criminal, in which
the Investment Manager and/or the Administrative Coordinator, as applicable, may
become involved, as a party or otherwise, or with which the Investment Manager
and/or the Administrative Coordinator, as applicable, may be threatened,
relating to or arising out of the investments or other activities of the Fund,
activities undertaken in connection with the Fund, or otherwise relating to or
arising out of this Agreement, including amounts paid in compromise or
settlement approved by the Board, and attorneys’ fees and expenses incurred in
connection with the preparation for or defense or disposition of any Proceeding
(all of such Losses, amounts and expenses referred to in this Section 6 are
referred to collectively as “Damages”), except to the extent that it shall have
been determined by a court of competent jurisdiction in a non-appealable
judgment, or there has been an admission by the Investment Manager and/or the
Administrative Coordinator, as applicable, in a settlement or proceeding, that
such Damages arose from Disabling Conduct of the Investment Manager and/or the
Administrative Coordinator, as applicable (with such limitation applied solely
to the extent attributable to such Disabling Conduct). The termination of any
Proceeding by settlement shall not, of itself, create a presumption that any
Damages relating to such settlement or otherwise relating to such Proceeding
arose primarily from Disabling Conduct of the Investment Manager and/or the
Administrative Coordinator, as applicable.

(c)    As used in this Section 6, the term “Investment Manager” and/or the term
“Administrative Coordinator” shall include each of their respective members,
principals, officers, managers, investors, employees and other representatives
and agents and entities controlling, controlled by or under common control with
the Investment Manager and/or the Administrative Coordinator, as applicable.

(d)    Nothing herein shall be deemed or construed to effect a waiver of any
rights of any person under U.S. federal securities laws or state securities
laws, which provide protections that by law cannot be waived.

(e)    In the event of a conflict between the provisions of this Section 6 and
Article X of the LLC Agreement, the provisions of Article X of the LLC Agreement
shall control. Notwithstanding the foregoing, the provisions of this Section 6
shall survive the termination of this Agreement and shall continue to afford
protection to the Investment Manager and/or the Administrative Coordinator, as
applicable, regardless of any subsequent amendment to this Agreement, the Fund
Agreement, or termination of the Fund, and no

 

4



--------------------------------------------------------------------------------

amendment to this Agreement, the Fund Agreement, or termination of the Fund
shall reduce or restrict the extent to which these indemnification provisions
apply to actions taken or omissions made prior to the date of such amendment or
termination.

 

7.

Compensation

In consideration of the services rendered pursuant to this Agreement, the Fund
will pay the Investment Manager a Management Fee and Incentive Fee and will pay
the Administrative Coordinator an Administration Fee in the amount and in the
manner as follows:

(a)    Management Fee and Administration Fee: The Fund shall pay to the
Investment Manager a management fee (the “Management Fee”), calculated as of the
close of business in New York, New York on the last day of each calendar quarter
(each such date, the “Management Fee Calculation Date”), in an amount equal to
1.5% per annum of Invested Capital (defined as, of any date, the sum of capital
contributions to the Fund plus the total amount of credit drawn on subscription
credit facilities), and payable quarterly in arrears after such Management Fee
Calculation Date.

The Fund shall pay to the Administrative Coordinator a fee (the “Administration
Fee”), calculated as of the close of business in New York, New York on the last
day of each calendar quarter (the “Administration Fee Calculation Date”), in an
amount equal to 0.08% per annum of the average Cost Basis (defined as the
aggregate accreted and amortized cost of all investments, including any amounts
reinvested in investments and the cost of investments acquired using leverage),
as measured on the last day of the preceding quarter and the last day of the
current quarter for the period ended and payable quarterly in arrears after such
Administration Fee Calculation Date. The Administration Fee will not offset any
fees paid to the Investment Manager. The Administrative Coordinator will be
responsible for all expenses of its own staff responsible for (i) certain
on-going, routine, non-investment-related administrative services for the Fund,
(ii) the coordination of various third party services needed or required by the
Fund and (iii) certain Unitholder servicing functions.

Each of the Management Fee and the Administration Fee will be appropriately
adjusted for any stub period. Such fees will be paid out of net current income
and/or disposition proceeds or, to the extent such amounts are not available,
from unfunded capital commitments that will be drawn down, or borrowings of the
Fund. In the event that the Investment Manager arranges for the Fund to pay any
portion of a fee to a placement agent, the amount of the Management Fee
otherwise payable shall be reduced by an amount equal to 100% of such payment to
such placement agent.

The Investment Manager reserves the right, upon approval of the Board of
Directors, to waive the Management Fee and the Administrative Coordinator
reserves the right, in its sole discretion, to waive the Administration Fee to
which each is entitled in respect of all Units.

(b)    Incentive Fee: Subject to the requirements of Section 852(a) of the Code,
the Fund will make payments of the Incentive Fee and distributions out of two
categories: Current Proceeds and Disposition Proceeds (collectively referred to
as “Investment Proceeds”). Investment Proceeds shall be divided between and
distributed to all Unitholders, on the one hand, and paid to the Investment
Manager as an Incentive Fee, on the other hand, in the following amounts and
order of priority:

(i)    Return of Capital Contributions. First, 100% to Unitholders until each
Unitholder has received cumulative distributions of Investment Proceeds pursuant
to this clause (i) equal to such Unitholder’s total Capital Contributions to the
Fund (including amounts contributed to pay Management Fees, Administration Fees,
Organizational Expenses and

 

5



--------------------------------------------------------------------------------

other Fund Expenses). Amounts constituting Current Proceeds proceed to clause
(ii) and are not returned under this clause (i);

(ii)    Unitholder Preferred Return. Second, 100% of all remaining Investment
Proceeds to Unitholders until they have received cumulative distributions of
Investment Proceeds, without duplication, pursuant to this clause (i) and clause
(iv) below equal to a 6% per annum, compounded annually, on Unitholders’
unreturned capital contributions to the Fund (including amounts contributed to
pay Management Fees, Administration Fees, Organizational Expenses and other Fund
Expenses) (the “Preferred Return”);

(iii)    Investment Manager Catch Up to 15%. Third, 80% of all remaining
Disposition Proceeds paid to the Investment Manager as an Incentive Fee until
the Investment Manager has received payments of Investment Proceeds with respect
to Unitholders pursuant to this clause (iii) and clause (ii) equal to 15% of the
total amounts distributed to Unitholders and paid to the Investment Manager
pursuant to clause ii) above and this clause (iii); and

(iv)    85%/15% Shares. Thereafter, 85% to Unitholders and 15% paid to the
Investment Manager as an Incentive Fee.

In no event will the Investment Manager receive Disposition Proceeds that, as of
any distribution date, exceeds 20% of cumulative realized capital gains net of
all cumulative realized capital losses and unrealized capital depreciation.

The Investment Manager may also elect, at any time and from time to time, not to
receive all or any portion of the incentive fee that would otherwise be
distributed to it, and may cause any or all amounts subsequently available for
distribution to the Unitholders to be distributed to the Investment Manager
until it has received the same aggregate amount of incentive fees had it not
previously waived receipt of incentive fees.

The Investment Manager, on behalf of the Fund, will be entitled to withhold from
any distributions, in its discretion, any required tax withholdings. Amounts of
taxes paid or withheld from amounts otherwise distributable to a Unitholder will
be deemed distributed for purposes of the calculations above.

(c)    Clawback: In connection with, but in no event more than 30 days after,
the liquidation of the Fund, the Investment Manager shall return to the Fund for
distribution to the Unitholders if and to the extent that the Investment Manager
has received cumulative incentive fees in excess of the incentive fees that
would have been payable to the Investment Manager if the formulas set forth in
Section 7(b) were applied on an aggregate basis covering all transactions of the
Fund; provided, however, that in no event will the Investment Manager be
required to contribute an aggregate amount in excess of 100% of the net amount
distributed to the Investment Manager (net of taxes) on account of its incentive
fees. In addition, as soon as reasonably practicable following the end of each
fiscal year of the Fund, the Investment Manager shall apply an interim incentive
fee adjustment so that, in the event of any over-distribution of incentive fee
to the Investment Manager (measured with respect to each Unitholder using the
fair value of the Company’s portfolio at the end of the applicable fiscal year
as if the Fund were to liquidate on such date), future distributions that would,
absent such interim incentive fee adjustment, otherwise be distributed to the
Investment Manager as an incentive fee, shall be distributed to Unitholders
until such over-distribution (net of taxes payable by the Investment Manager
with respect to such incentive fee) has been eliminated.

 

6



--------------------------------------------------------------------------------

8.

Expenses

(a)    The Investment Manager shall be responsible for the compensation of the
Investment Manager Personnel responsible for the day-to-day investment
management of the Fund as well as office rent and routine overhead costs of the
Investment Manager.

(b)    The Investment Manager, Administrative Coordinator and/or any of their
Affiliates may advance to the Fund any amounts necessary to pay the Fund’s
Organizational Expenses. The Fund shall reimburse the Investment Manager and/or
Administrative Coordinator, as applicable, for the Organizational Expenses
advanced by the Investment Manager, Administrative Coordinator and/or any of
their Affiliates in the manner specified in Section 8.1 of the LLC Agreement and
in accordance with the limitations on such reimbursement therein, including: all
of its fees, costs, expenses and liabilities, all investment-related fees,
costs, expenses and liabilities (including with respect to amounts incurred
prior to the initial closing) and all of its other operating fees, costs,
expenses and liabilities, including all fees, due diligence costs and other
fees, costs, expenses and liabilities related to the identification, sourcing,
evaluation, pursuit, acquisition, holding, appraisals, asset management,
restructuring and disposing of investments, including all reasonable
travel-related fees, costs, expenses and liabilities, including lodging and
meals, all fees, costs, expenses and liabilities of legal counsel and financial
and other advisers incurred in connection therewith, all fees, costs, expenses
and liabilities of information technology services relating to the ongoing
management of investments, and all other investment-related fees, costs,
expenses and liabilities (to the extent not reimbursed by the relevant portfolio
company); all fees, costs, expenses and liabilities related to any audits or
agreed upon procedures, tax forms and return preparations and filings, custodian
fees and expenses, fund accounting, administrator services, financial statement
preparation and reporting, web services for the benefit of Unitholders, delivery
costs and expenses in connection with reporting obligations and communications
and compliance services; all fees, costs, expenses and liabilities relating to
insurance policies (including director and officer liability insurance)
maintained by or for the Fund, including in respect of Portfolio Investments
and/or SCP Persons; other administrative fees, costs, and liabilities; all fees,
costs, expenses and liabilities of brokers, transaction finders and other
intermediaries, including brokerage commissions and spreads, and all other
transaction-related fees, costs, expenses and liabilities, including reverse
break-up fees; all fees, costs, expenses and liabilities relating to derivatives
and hedging transactions; all principal amounts of, and interest expense on,
borrowings and guarantees, and all other fees, costs, expenses and liabilities
arising out of borrowings and guarantees, including the arranging and
maintenance thereof, whether incurred by the Fund or incurred or facilitated by
a special purpose vehicle that makes Portfolio Investments; Management Fees;
Administration Fees; all fees, costs, expenses and liabilities incurred through
the use or engagement of Service Providers; all taxes, fees, penalties and other
governmental charges levied against the Fund (other than such taxes, fees,
penalties or other governmental charges resulting from or relating to an
adjustment of the Fund’s income on audit and assumed by the Unitholders at the
direction of the Investment Manager) and all fees, costs, expenses penalties and
liabilities related to tax compliance; all fees, costs, expenses and liabilities
of the Fund’s legal counsel related to extraordinary matters, including expenses
for any dispute resolution (including litigation and regulatory-related legal
expenses); all fees, costs, expenses and liabilities relating to legal and
regulatory filings, including securities law filings relating to Portfolio
Investments; all fees, costs, expenses and liabilities related to the Fund’s
indemnification or contribution obligations; all fees, costs, expenses and
liabilities for subscription services (to the extent such subscription is
required by the general partner of the Access Fund); any required regulatory
filings and related legal fees; all fees, costs, expenses and liabilities of
liquidating the Fund; transfer agent services; any other fees, costs, expenses
and liabilities not specifically assumed by the Investment Manager or the
Administrative Coordinator. Excess Organizational Expenses or Operating Expenses
to be borne by the Investment Manager and/or Administrative Coordinator pursuant
to Section 8.1 of the LLC Agreement, if paid by the Fund, shall reduce the
Management Fee and/or the Administration Fee, as applicable, payable as provided
in Section 8.1 of the LLC Agreement.

(c)    The Fund bears any other fee, cost, expense or liability related to the
Fund (whether related to its investments, operations or otherwise) and not
specifically assumed by the Investment Manager,

 

7



--------------------------------------------------------------------------------

including, without limitation, (i) the Management Fee described in Section 7(a)
of this Agreement, (ii) the Administration Fee described in Section 7(a) of this
Agreement and (iii) those fees, costs, expenses and liabilities described in
Section 8.3 of the LLC Agreement. For the avoidance of doubt, any placement fees
or servicing fees paid by the Fund to a placement agent and its affiliates shall
reduce the Management Fee payable as provided in Section 4.1(f)(iv) of the LLC
Agreement.

 

9.

Services to Other Companies or Accounts

The investment advisory services of the Investment Manager to the Fund under
this Agreement are not to be deemed exclusive, and the Investment Manager, or
any Affiliate thereof, shall be free to render similar services to other
investment funds, accounts and clients (whether or not their investment
objective and policies are similar to those of the Fund).

 

10.

Aggregation of Orders

Provided the investment objective of the Fund is adhered to, the Fund agrees
that the Investment Manager is permitted to aggregate sales and purchase orders
of securities and other investments held in the Fund with similar orders being
made simultaneously for other accounts managed by the Investment Manager or with
accounts of the Affiliates of the Investment Manager, provided that any such
aggregation of orders permitted by the Investment Company Act and Applicable
Law.

 

11.

Cross Trades

Subject to Applicable Law, the Investment Manager may enter into cross trades on
behalf of the Fund with one or more other clients of the Investment Manager or
its Affiliates in accordance with its cross trade policy, provided that any such
cross trade is consistent with the Investment Company Act and the Advisers Act.

 

12.

Duration, Termination, Delegation and Assignment

(a)    This Agreement shall become effective as of the date of this Agreement.
This Agreement may be terminated at any time, without the payment of any
penalty, upon 60 days’ written notice, by the “vote of a majority of the
outstanding voting securities” (as such term is defined in Section 2(a)(42) of
the Investment Company Act) of the Fund or by the vote of the Fund’s Directors
who are not parties to this Agreement or “interested persons” (as such term is
defined in Section 2(a)(19) of the Investment Company Act) (the “Independent
Directors”) of any such party or by the Investment Manager. The provisions of
Section 6 of this Agreement shall remain in full force and effect, and the
Investment Manager shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement. Further, notwithstanding the
termination or expiration of this Agreement as aforesaid, the Investment Manager
shall be entitled to any amounts owed under Section 7 through the date of
termination or expiration and Section 6 shall continue in force and effect and
apply to the Investment Manager and its representations as and to the extent
applicable.

(b)    This Agreement shall continue in effect for two years from October 4,
2018, and thereafter shall continue automatically for successive annual periods,
provided that such continuance is specifically approved at least annually by
(A) the vote of the Board, or by the vote of a majority of the outstanding
voting securities of the Fund and (B) the vote of a majority of the Fund’s
Independent Directors, in accordance with the requirements of the Investment
Company Act.

(c)    This Agreement will automatically terminate in the event of its
“assignment” as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act.

 

8



--------------------------------------------------------------------------------

(d)    Notwithstanding any provision of this Agreement to the contrary, at any
time during the Term the Investment Manager may re-delegate all or part of the
authority and responsibility delegated to it hereunder to an investment adviser
under common control with the Investment Manager, subject to Applicable Law. The
Investment Manager may take any and all actions that are necessary or incidental
to such delegation and/or assignment including without limitation and subject to
Applicable Law (w) the assignment of this Agreement to any such investment
adviser, (x) causing the Fund to enter into a new investment management
agreement with any such investment adviser that is substantially similar to this
Agreement in all material respects, and/or (y) delegating all or part of the
Investment Manager’s duties under this Agreement to any such investment adviser.

 

13.

Amendment

No provision of this Agreement may be changed, waived or discharged or
terminated orally, but only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought.

 

14.

Independent Contractor Status

For all purposes of this Agreement, the Investment Manager shall be an
independent contractor and not an employee, agent, dependent agent, partner or
joint venturer of the Fund; nor shall anything herein be construed as making the
Fund a partner or co-venturer with the Investment Manager or any of its
Affiliates. Except as may be expressly authorized, the Investment Manager shall
not have authority to bind, obligate or represent the Fund in any manner.

 

15.

Representations and Agreements of the Fund

The Fund represents to the Investment Manager and the Administrative Coordinator
that it has all necessary power and authority to execute, deliver and perform
this Agreement and all transactions contemplated hereby, and such execution,
delivery and performance will not violate any Applicable Law, rule, regulation,
governing document, contract or other material agreement binding upon it.

 

16.

Miscellaneous

(a)    Capitalized terms not otherwise defined herein will have the meanings
specified in the LLC Agreement.

(b)    This Agreement together with the LLC Agreement constitute the full and
complete agreement of the parties hereto with respect to the subject matter
hereof.

(c)    Titles or captions of sections in this Agreement are inserted only as a
matter of convenience and for reference, and in no way define, limit, extend or
describe the scope of this Agreement or the intent of any provisions thereof.

(d)    The obligations of “SCP Private Credit Income BDC LLC” entered into in
the name of or on behalf thereof by any of the officers, representatives or
agents of the Fund are made not individually, but in such capacities, and are
not binding upon any of the officers, representatives or agents of the Fund
personally, but bind only the assets of the Fund, and all persons dealing with
the Fund must look solely to the Fund’s assets for the enforcement of any claims
against the Fund in accordance with the terms of the Memorandum, the
Supplements, the Registration Statement, the LLC Agreement and Applicable Law.

 

9



--------------------------------------------------------------------------------

(e)    This Agreement is intended solely for the benefit of the parties hereto
and, except as expressly provided to the contrary in this Agreement, is not
intended to confer any benefits upon, or create any rights in favor of, any
Person other than the parties hereto

(f)    This Agreement may be executed in several counterparts, all of which
together shall for all purposes constitute one Agreement, binding on all the
parties. The parties agree that the electronic or .pdf signature of a party
shall be deemed an original for all purposes and binding on the party signing by
electronic or .pdf signature.

(g)    This Agreement and the rights and obligations of the parties hereunder
shall be governed by, and interpreted, construed and enforced in accordance with
the laws of the State of Delaware, without regard to the conflict of laws
provisions thereof that would result in the application of the law of any other
jurisdiction.

(h)    If any provisions of this Agreement or the application thereof to any
party or circumstances shall be determined by any court of competent
jurisdiction to be invalid or unenforceable to any extent, the remainder of this
Agreement or the application of such provision to such person or circumstance,
other than those as to which it so determined to be invalid or unenforceable,
shall not be affected thereby, and each provision hereof shall be valid and
shall be enforced to the fullest extent permitted by law to give effect to the
intent of the parties hereunder.

(i)    Any statement, request, notice, instruction or other instrument required
to be given hereunder will be in writing, and may be sent by hand delivery,
facsimile transmission, electronic transmission, or overnight delivery by any
recognized delivery service, to the parties at such address or to such
individual as shall be specified by the Investment Manager or the Fund, as
applicable, from time to time.

(j)    This Agreement shall be binding on and shall inure to the benefit of the
Fund and the Investment Manager and their respective successors and permitted
assigns.

(k)    This Agreement is governed by, and shall be construed in accordance with,
the laws of the State of New York, without regard to the conflict of law
principles thereof.

(l)    With respect to any suit, action or proceedings relating to this
Agreement (“Proceedings”), each party hereto irrevocably: (i) submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan, New York County, and of the United States District
Court for the Southern District of New York, and any appellate court therefrom;
and (ii) waives any objection which it may have at any time to the laying of
venue of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes any party
hereto from bringing Proceedings in any other jurisdiction, nor will the
bringing of Proceedings by any party hereto in any one or more jurisdictions
preclude the bringing of Proceedings by such party in any other jurisdiction.
Each party hereto hereby agrees that a final judgment in any such Proceedings
shall be conclusive and may be enforced in other jurisdictions otherwise having
jurisdiction over such party by suit on such final judgment or in any other
manner provided by law. Each party hereto hereby agrees that service of process
in any Proceeding may be effected by mailing a copy thereof by registered or
certified mail or by overnight courier service, postage prepaid, to it at its
address specified herein. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by applicable law.

 

10



--------------------------------------------------------------------------------

(The remainder of this page is left intentionally blank. The signature page
follows.)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this instrument to be executed by their authorized persons designated
below on the day and year first above written.

 

SCP PRIVATE CREDIT INCOME BDC LLC By:  

/s/ Michael Gross

  Name: Michael Gross   Title: Managing Member

SOLAR CAPITAL PARTNERS, LLC, in its capacity
as Investment Manager and Administrative
Coordinator

BY: SC CAPITAL, LLC, its managing member

By:  

/s/ Michael Gross

  Name: Michael Gross   Title: Managing Member